Citation Nr: 0708291	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
12, 2004 to December 14, 2004.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma, denying reimbursement for non-VA medical costs from 
December 12 to 14, 2004. 


FINDINGS OF FACT

1.  The veteran was treated at St. Francis Hospital from 
December 12, 2004 to December 14, 2004 for a non-service-
connected disability.  

2. At the time of the veteran's hospitalization, the veteran 
carried health insurance with Medicare, which partially 
reimbursed the cost of the veteran's non-VA private medical 
treatment. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at St. Francis 
Hospital from December 12, 2004 to December 14, 2004 have not 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was admitted into St. Francis Hospital on 
December 12, 2004 after a fainting spell causing him a strike 
to the back of the head and loss of consciousness for about 
20 seconds.  The veteran alleges that his fainting spell was 
a result of his diabetes, a non-service-connected disability.

The facts of this case are not in dispute.  The veteran is 
not currently service-connected for any condition and he 
concedes his primary insurance is with Medicare.  He also 
maintains that Medicare already paid its portion of the 
medical bill, but it would be an extreme hardship if he had 
to pay the remaining balance. 

Initially, it must be noted that the medical care the veteran 
received, as discussed above, was not for a service-connected 
disability. Indeed, the veteran has no service-connected 
disabilities.  The record does not contain any indication 
that the veteran was told that VA would authorize payment for 
this private medical treatment.  The veteran does not dispute 
this fact.  Therefore, a preponderance of the evidence is 
against payment or reimbursement for private medical care, 
under the provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added). Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

In this case, whether the veteran satisfies the bulk of the 
criteria listed above, to include whether his hospitalization 
constitutes a medical emergency, need not be discussed 
because at least one undisputable criteria under 38 U.S.C.A. 
§ 1725 has not been met, namely the veteran had coverage 
under a health-plan contract, Medicare to be specific, for at 
least part of the non-VA medical treatment. 

The VAMC in Muskogee denied the veteran's request for 
reimbursement based on a finding that the veteran carried 
Medicare insurance, which partially reimbursed the veteran 
for medical costs.  No specific findings were made with 
regard to the other § 1725 criteria.  The veteran does not 
dispute that Medicare reimbursed him for part of the medical 
costs.

The crucial inquiry here is whether Medicare's reimbursement 
of part of the veteran's medical costs relinquishes his 
eligibility for VA payment/reimbursement of the remainder of 
the bill.  The Board concludes, regrettably, that it does, 
and thus payment/reimbursement under the provisions of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g). 

A Senate Report from November 10, 2005, reviewed and 
explained the current meaning of § 1725 stating that, 
"[u]nder current law, a veteran receiv[ing] emergency care 
in the private sector for a non service-connected condition 
can only be reimbursed if he or she has no other insurance 
coverage." S. Rep. No. 109-177, Veterans' Health Care Act of 
2005 at 15 (November 10, 2005) (emphasis added).  That is, 
"...payment is...contingent on the veteran not having any other 
health insurance coverage for the service."  Id. at 13.  The 
report proposed an amendment to allow for reimbursement for 
veterans who only received partial reimbursement for medical 
expenses and who remain personally liable on the remainder of 
the medical bill.  To date, however, the proposed amendment 
has not been enacted and no other provision allows for such 
reimbursement.

Regrettably, while the Board is sympathetic toward the 
veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)). There simply is no provision in 
which the Board may grant the veteran the benefits sought.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).   Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the CAVC 
appeared to assume the VCAA is applicable to a chapter 17 
claim, but then held that the failure to comply with the VCAA 
notice requirements in that case constituted non-prejudicial 
error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

The veteran was sent a letter in July 2005 advising him of 
the information necessary to substantiate his claim as well 
as notifying him of all relevant procedure and appellate 
rights.  The VAMC has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2006).  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of the claim, as 
indicated above.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
12, 2004 to December 14, 2004 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


